Citation Nr: 1824856	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for infertility.

6.  Entitlement to service connection for ischemic heart disease.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In September 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In September 2016, the Board remanded the matters on appeal for additional evidentiary development.  The case is now again before the Board for adjudication.

The issues of entitlement to service connection for bladder cancer, hypertension, infertility, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea was diagnosed many years after his separation from active service and the evidence does not establish that it is causally related to his active service.

2.  The Veteran's bilateral hearing loss manifested many years after his separation from active service and the evidence does not establish that it is causally related to his active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Additionally, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests certain chronic diseases, such as hearing loss, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Sleep Apnea

The Veteran has a current diagnosis of sleep apnea and he claims its onset to have occurred during or due to his active service.  

The Veteran's July 1963 enlistment examination shows a history of a fractured elbow, the presence of pes planus and mild anxiety reaction.  There is no indication of any sleep disorder on the report.  The Report of Medical History completed at the same time shows the Veteran's reports of frequent or severe headaches, dizziness or fainting spells and shortness of breath.  In June 1964, the Veteran was seen due to problems breathing.  He reported a one year history of rapid breathing periodically and indicated he had no history of asthma.  The impression was hyperventilation syndrome.  The Veteran's July 1967 separation examination shows the Veteran's history of hyperventilation syndrome during service, which was noted to have caused dizziness.  There is no indication of sleep apnea or any sleep related complaints during the Veteran's active service.

A review of the record reveals that the Veteran underwent a sleep study and was diagnosed with sleep apnea in May 2003, more than thirty years following his August 1967 separation from active service.  The sleep study report does not include any history of symptoms dating to the Veteran's period of service.

In July 2010, the Veteran claimed the hyperventilation syndrome was a misdiagnosis and he actually had asthma, which was aggravated during service and ultimately resulted in his sleep apnea.  A review of the record shows treatment for asthma many years after active service, in 2005.

In September 2010, the Veteran's wife submitted a statement recalling her marriage to the Veteran two months following his separation from active service.  She recalled his snoring and at times appearing to stop breathing and being jarred awake gasping for air.  She confirmed this history at the September 2014 Board hearing.  Also in September 2010, R.H., a roommate of the Veteran's during service, submitted a statement recalling the Veteran having a snoring problem during service.  There was no report of the Veteran stopping his breathing and being jarred awake during the Veteran's service.

The Veteran was afforded a VA examination in October 2010.  The examiner reviewed the claims file and took note of the Veteran's reported history.  The examiner noted in the report an unawareness of any scientific evidence linking hyperventilation and sleep apnea, as well as inconclusive evidence on the subject of a connection between hyperventilation and asthma.  The examiner stated that asthma may be a large contributing factor toward the Veteran's sleep apnea, but noted that there is a lag time between the Veteran's 1963 separation from active service and the approximate 2005 onset of asthma.  Thus, the VA examiner in 2010 found no causal connection between the Veteran's sleep apnea and his active service, as it was not apparent in service and to the extent it may be related to asthma, the asthma initially manifested many years after service.

In September 2011, the Veteran submitted a statement suggesting he had asthma as a genetic condition when he entered service and during service his asthma was misdiagnosed as hyperventilation syndrome.  He submitted statements from several family members with asthma to support this argument, but no medical evidence to suggest the in-service diagnosis was a misdiagnosis.  

In March 2014, the Veteran was again afforded a VA examination.  This examiner noted the reported history at entrance into service suggesting a preexisting respiratory disability and noted the in-service treatment for hyperventilation syndrome, as well as noting the Veteran's claim that the misdiagnosis led to an aggravation of the condition in service.  The examiner, however, found that even if the Veteran had symptoms of asthma and sleep apnea during service, there was no evidence of any increase in severity of either during service.  The Board observes that the examiner gave no reason to suggest there were symptoms of sleep apnea during the Veteran's active service.  The examiner also noted that sleep apnea was not diagnosed until more than thirty years following the Veteran's active service.

At his September 2014 Board hearing, the Veteran suggested he had asthma that went untreated during service, which led to sleep apnea and that the symptoms of sleep apnea, as noticed by his wife, manifested within three months of his separation from service.  The Board then remanded the matter for an opinion to address this contention.  

The Veteran was most recently afforded a VA examination in May 2017.  This examiner accurately reported the Veteran's history as having mild sleep apnea diagnosed in 2003, but endorsing snoring for many years prior.  The examiner noted the Veteran's wife's reported history of noticing symptoms in 1967 after the Veteran's separation from service, as well as the in-service indication of hyperventilation syndrome with periods of shortness of breath and dizziness, but also noted the lack of reports of daytime somnolence or other sleep related complaints during service.  As to the relationship between an existing asthma and sleep apnea, the examiner correctly noted that the Veteran's asthma is not a service connected condition.  Because the evidence does not show symptoms of sleep apnea during service, the examiner concluded that the disorder is not at least as likely as not to have incurred in service or been caused by service.

In sum, while the Veteran has a current diagnosis of sleep apnea, the condition was not diagnosed for more than thirty years following his service.  There are no in-service notations of symptoms of sleep apnea.  The only in service symptom reported is snoring.  The VA examiner based the opinion in this case on a lack of symptoms such as daytime somnolence or notation of sleep related complaints in the record.  The first indication of sleep apnea symptoms are noted to have occurred several months after the Veteran's separation from active service.  The competent medical evidence does not support a finding that the current disability is causally connected to his active service.  The VA examiner based the opinion on medical knowledge and a complete review of the record, to include recognition of the lay statements related to the history of symptoms.  To the extent that the Veteran may believe his sleep apnea is related to his active service, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  

Accordingly, the claim for service connection for sleep apnea must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  

Bilateral Hearing Loss

The Veteran claims to have bilateral hearing loss due to in-service noise exposure.  VA has conceded the Veteran's noise exposure in service and the VA examination reports confirm the presence of a bilateral hearing loss disability.  The question in this case is whether the Veteran's current hearing loss disability is causally connected to his in-service noise exposure.

Initially, the Veteran does not contend and the evidence does not show the presence of a hearing loss disability in service or within one year of the Veteran's separation from service.  Thus, presumptive service connection for this chronic disability is not warranted.

The Board has reviewed the Veteran's service treatment records, which include several audiogram reports and show hearing within normal limits throughout.

In September 2010, a VA examiner opined that the Veteran's hearing loss was not at least as likely as not related to the noise he experienced during service.  The examiner's conclusion was based upon a study by the Institute of Medicine (IOM) and that no hearing loss was noted in service.  The Veteran was again afforded an examination in March 2014 and this examiner also opined that the hearing loss is not at least as likely as not caused by the Veteran's in-service noise exposure.  The examiner also reasoned that the Veteran's hearing was within normal limits in service and there is no evidence of in-service auditory dysfunction.  

Further, at the September 2014 Board hearing, the Veteran's wife recalled noticing his onset of difficulty hearing when he was in his forties, in around 1985 to 1990.  She confirmed this in writing in May 2017.  Because the VA examiners' opinions lacked in analysis of the potential for delayed onset hearing loss in people with a history of acoustic trauma, the matter was remanded for another opinion.  

In May 2017, the Veteran was again afforded a VA examination.  This examiner reviewed the claims file, to include the in-service audiological findings as well as a study submitted by the Veteran noting a possibility of delayed onset sensorineural hearing loss.  The examiner noted the following finding, which is shown in that report:

There is not sufficient evidence from [longitudinal] studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed [affects] occur.

Based upon the examiner's review of the Veteran's claims file, his service treatment records, the IOM study and the study submitted by the Veteran, the May 2017 examiner concluded it is not at least as likely as not that the Veteran's current hearing loss is causally connected to his in-service noise exposure.  In June 2017, this examiner issued an addendum report noting the Veteran's wife's testimony that she noticed her husband hearing problems in 1985 to 1990.  The examiner confirmed his opinion as unchanged.

In sum, while the Veteran has a current hearing loss disability and in service acoustic trauma, the competent medical evidence does not support a finding that the current disability is causally connected to his active service.  The VA examiner based the opinion on medical knowledge and a complete review of the record, to include recognition of the lay statements related to the history of symptoms and review of the study on delayed onset hearing loss submitted by the Veteran.  To the extent that the Veteran may believe his hearing loss is related to his active service, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  

Accordingly, the claim for service connection for bilateral hearing loss must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  


ORDER

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.





REMAND

The Veteran contends his bladder cancer, hypertension, ischemic heart disease, and infertility issues are secondary to exposure to contaminated waters and exposure to herbicides and other toxins while he was on temporary assignment to Guam in July and August 1966.  The Veteran has submitted many documents indicating toxic chemicals have been found on Guam.  In September 2016, the Board remanded these issues in order for the RO to verify any exposure to contaminants the Veteran may have encountered during his temporary duty to Guam.

The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location(s), and nature of the alleged herbicide exposure and their detailed description of exposure should be furnished to Compensation Service with a request to review the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In this case, following the remand, a request was sent to the Armed Forces Pest Management Board (AFPMB).  This organization referred the request to the Department of the Air Force.  A reply was received indicating the Air Force has no records of the pesticides/herbicides used on Anderson Air Base in Guam in 1966, because no record keeping requirement existed at that time.  A request was then sent the VA Compensation Service for review of the DoD's inventory of herbicide operations to determine whether herbicides were used as claimed.  The Compensation Service responded indicating DoD does not have any listing of Agent Orange used on Guam.  As to other claimed chemical exposure, the Compensation Service indicated that VA has no evidence of such exposure or evidence of long term health effects of such exposure.  Compensation Service concluded by indicating it could provide no evidence to support the claim.  The matter was then recertified to the Board rather then sent to JSRRC.  In order to comply with the requirements of the M21-1MR, this matter must be again remanded.

If and only if the claimed exposure to toxins, contaminants or herbicides is verified, addendum opinions should be obtained related to the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send a request to the JSRRC for verification of the Veteran's possible exposure to herbicides, toxins and/or water contamination at Andersen AFB in Guam between July 1966 and August 1966. 

2.  If and only if exposure to the claimed herbicides/toxins/contaminants is verified, take additional action as necessary, to include obtaining addendum opinions related to the etiology of the Veteran's bladder cancer, hypertension, ischemic heart disease, and infertility claims.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


